DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 04/04/2022. Claims 1, 3, 17 are amended. Claims 2, 18 are cancelled. Claims 1, 3-17, 19-20 are now pending.
Allowable Subject Matter
Claims 1, 3-17, 19-20 are allowed.
As of claim 1, the closest prior art Boothroyd (US 8,388,138 B1) teaches a projection display system having two illumination systems 8L and 8R, a polarizing beam-splitter 10 for combining image light, two transmissive LCD micro-display panels 32L and 32R, an optional wave-plate 70, a projection lens 50 and an optional projection screen 60. The polarizing beam-splitter 10 reflects light in a first polarization and transmits light in a second polarization, or vice versa, the first and second polarizations are orthogonal to each other. The illumination systems 8L and 8R generate polarized light beams 4L and 4R in the first and second polarization, respectively. In the embodiment shown in FIG. 6A, the central angle of incidence of light at the beam-splitting surface of the polarizing beam-splitter 10 is about 45.degree.; in the embodiment shown in FIG. 6B, the central angle of incidence is slightly larger than 45.degree.; and in the embodiment shown in FIG. 6C, the central angle of incidence is substantially larger than 45.degree.. The micro-display panels 32L and 32R are of the transmissive micro-display panel 32. The polarizing beam-splitter 10 is selected from polarizing devices described in the preamble. When the polarizing beam-splitter 10 reflects light in the second polarization and transmits light in the first polarization, the positions of the illumination system 8L and the micro-display panel 32L, and the illumination system 8R and the micro-display panel 32R are switched. The first and second polarizations can be s- and p-polarized, respectively, or vice versa. Boothroyd does not anticipate or render obvious, alone or in combination, a waveplate received in the beam path, and the waveplate is structured to rotate at least one of the first polarized light component, second polarized light component, and third polarized light component such that the first polarized light component, the second polarized light component, and the third polarized light component have the common polarization direction; 2a polarized projection screen in the beam path, the polarized projection screen having a screen polarization direction; and wherein the common polarization direction is aligned with the screen polarization direction to minimize absorption loss of the polarized light output.
Claims 3-16 are allowed as being dependent on claim 1.
As of claim 17, the closest prior art Boothroyd (US 8,388,138 B1) teaches a projection display system having two illumination systems 8L and 8R, a polarizing beam-splitter 10 for combining image light, two transmissive LCD micro-display panels 32L and 32R, an optional wave-plate 70, a projection lens 50 and an optional projection screen 60. The polarizing beam-splitter 10 reflects light in a first polarization and transmits light in a second polarization, or vice versa, the first and second polarizations are orthogonal to each other. The illumination systems 8L and 8R generate polarized light beams 4L and 4R in the first and second polarization, respectively. In the embodiment shown in FIG. 6A, the central angle of incidence of light at the beam-splitting surface of the polarizing beam-splitter 10 is about 45.degree.; in the embodiment shown in FIG. 6B, the central angle of incidence is slightly larger than 45.degree.; and in the embodiment shown in FIG. 6C, the central angle of incidence is substantially larger than 45.degree.. The micro-display panels 32L and 32R are of the transmissive micro-display panel 32. The polarizing beam-splitter 10 is selected from polarizing devices described in the preamble. When the polarizing beam-splitter 10 reflects light in the second polarization and transmits light in the first polarization, the positions of the illumination system 8L and the micro-display panel 32L, and the illumination system 8R and the micro-display panel 32R are switched. The first and second polarizations can be s- and p-polarized, respectively, or vice versa. Boothroyd does not anticipate or render obvious, alone or in combination, a waveplate situated in the beam path, the waveplate structured to rotate at least one of the first light component and the second light component such that the first light component and the second light component have a common polarization direction to be aligned with the screen polarization direction to minimize absorption loss of the polarized light output; and wherein the waveplate comprises a birefringent material having a first refractive index in a first direction that is higher than a second refractive index in a second direction orthogonal to the first direction, the first and second directions being orthogonal to a propagation direction of the polarized light output along the beam path.
As of claim 19, the closest prior art Boothroyd (US 8,388,138 B1) teaches a projection display system having two illumination systems 8L and 8R, a polarizing beam-splitter 10 for combining image light, two transmissive LCD micro-display panels 32L and 32R, an optional wave-plate 70, a projection lens 50 and an optional projection screen 60. The polarizing beam-splitter 10 reflects light in a first polarization and transmits light in a second polarization, or vice versa, the first and second polarizations are orthogonal to each other. The illumination systems 8L and 8R generate polarized light beams 4L and 4R in the first and second polarization, respectively. In the embodiment shown in FIG. 6A, the central angle of incidence of light at the beam-splitting surface of the polarizing beam-splitter 10 is about 45.degree.; in the embodiment shown in FIG. 6B, the central angle of incidence is slightly larger than 45.degree.; and in the embodiment shown in FIG. 6C, the central angle of incidence is substantially larger than 45.degree.. The micro-display panels 32L and 32R are of the transmissive micro-display panel 32. The polarizing beam-splitter 10 is selected from polarizing devices described in the preamble. When the polarizing beam-splitter 10 reflects light in the second polarization and transmits light in the first polarization, the positions of the illumination system 8L and the micro-display panel 32L, and the illumination system 8R and the micro-display panel 32R are switched. The first and second polarizations can be s- and p-polarized, respectively, or vice versa. Boothroyd does not anticipate or render obvious, alone or in combination,  projecting the polarized light output along a beam path through a waveplate and towards a polarized projection screen having a linear screen polarization direction, the waveplate structured to rotate at least one of the first polarized light component and the second polarized light component such that the first polarized light component and the second polarized light component have a common linear polarization direction aligned with the linear screen polarization direction to minimize absorption loss of the polarized light output, and wherein the waveplate is structured to elliptically polarize a further polarized light component having a further wavelength that is between the first wavelength and the second wavelength.
Claim 20 is allowed as being dependent on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Drumm (US 9366950 B2) teaches projecting two images onto a projection surface may include generating a first and second illumination beam based on first and second image data, which are representative of a first and second image, wherein the first illumination beam has electromagnetic radiation having a first property, wherein the second illumination beam has electromagnetic radiation having a second property, which differs from the first property, and deflecting the first and second illumination beams toward the projection surface so that the first illumination and second beam generates a first and second beam spot on the projection surface, respectively, wherein the first and second beam spot is moved over the projection surface so that with the aid of the first and second beam spot, the first and second image are displayed for a first and second observer on the surface, respectively, and the second image is superimposed on the first image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882